Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the application filed 12/15/2021. Claims 1, 2, 6-8, 9, 11-13, and 18-19 are presently pending and presented for examination.

Response to Arguments
Applicant's arguments, see pages 9-18, filed 12/15/2021, regarding the prior art rejections of claims 1-2, 6-8, 10, 13 and 18-19 have been fully considered but they are not persuasive. Applicant argues that “a plurality of service spaces” of the present application refers to spaces for providing different services, and these differ from Komatsuzaki’s “small regions”. However, as detailed below, Komatsuzaki does not specify on the size of the small regions, and also discloses that the small regions can be based on purpose, such as a conference room. The prior art is broad enough to encompass the plurality of service spaces described in the claim language as it is written. Applicant argues that the plurality of service spaces may be a restroom for providing a food offer service, a shop, another restroom that the examiner interprets as being different from the restroom where people are offered food, a customer center, and the like for providing a product purchase service. While these elements specific elements are not taught by Komatsuzaki, they are not taught in sufficient detail in the claim language, either. Applicant also argues that in at least one non-limiting example, the present specification describes that a total number of target users located in the plurality of service spaces is estimated to set any one service space of the plurality of service spaces as an initial position of a robot, and that the users include a user who enters the relevant space to use a service. The examiner is interpreting this to mean that a person who enters the restroom that offers food will be expected by the system to want service for food, and the person who enters the restroom that doesn’t offer food will be expected to want a different service not involving food. However, none of these elements in the present specification are included in the claim language, and so they are irrelevant to patentability. Applicant also argues that Komatsuzaki teaches a 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6-8, 13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsuzaki et al. US 10286548 B2 (“Komatsuzaki”) in view of T P et al. US 20150250372 A1 (“T P”) and Orbach US 20170019496 A1 (“Orbach”).
	Regarding Claim 1. Komatsuzaki teaches a robot management server for managing a robot located in a place including a plurality of service spaces, the robot management server comprising:
	a memory to store instructions (a robot control system which includes a control server comprising a memory and a storage device, where the storage device stores a control program for controlling the control server [Column 3, lines 65-67, Column 4, lines 1-16, FIG. 4]. The work area can be divided into small regions, or it can be divided into areas based on purpose or use, such as recognizing persons around a table as “persons in a conference” [Column 4, lines 53-60]); and 
	a processor configured to execute the instructions to perform operations for: 
		estimating, for each of the service spaces, information regarding movement of users located in corresponding region of a service space during a first time period of a previous date based on at least one image of the place obtained during the first time period of the previous date (the control server also includes a CPU (central processing unit), which controls overall operations of each portion of the control server based on a control program stored in the storage device [Column 3, line 67, Column 4, lines 1-6]. Information including the number of persons existing in each small region and characteristics of the person existing in each small region, characteristics of the field of each small region, disposition position information of each robot transmitted to the robot, and the like in the workplace transmitted from the environmental sensor are temporarily stored in the memory [Column 4, lines 6-13]. Fig. 6 shows how a workplace is divided into small regions, where the small regions act as service spaces. The environmental sensors are disposed on a ceiling, wall, or similar, and are connected to the server and the robots [Column 2, lines 5-9]. As shown in FIG. 5, the server acquires information from the sensors, analyzes the information, calculates the estimated use amount for the robots, and specifies the disposition position of the robot in accordance with the use value. The control server divides the workplace into small plural regions as a whole, calculating a value indicating a use possibility of the robot for each small region [Column 4, lines 28-44]. In another example, in which the robots may be any different robots or the same type of interactive robot, and can be robots such as a transport robot, a table robot, a robot for providing a lighting tool, and an interactive screen robot [Column 2, lines 22-32]. If a group of persons are standing in a neighboring place and it is determined that the persons are standing to talk, and there is a potential need that a robot is required to support debate, the area parameter is adjusted accordingly [Column 8, lines 13-22], which means that the system can include robots tailored to specific services, and teaches at least one space with a predefined service. The sensor information acquisition unit of the server requests information of a specific small region from the environmental sensor, such as the number of persons in the region, information regarding positions and states, voice data, and the like [Column 4, lines 45-52], which means that the environmental sensors may be providing visual and audio data to the server, which could include images, although it does not expressly state that the environmental sensors capture images. Images are captured by at least one camera on the robots themselves, stored in the memory, and communicated to the server, so the server can also acquire images for calculating user information from the robots directly [Column 2, lines 43-55]. Finally, the sensor information analysis unit analyzes the characteristics of the field of the small region based on the number of persons existing in the small region, the positions and the states of the persons [Column 4, lines 53-56]. FIG. 7 shows the process of calculating the estimated robot use, and at step S703, the sensor information acquisition unit of the server requests area information from the environmental sensor [FIG. 7, Column 6, lines 31-38]. At step S707, the estimated robot use amount calculating unit refers to the robot use history for a selected person from the robot use history database, which saves data that is configured from information such as the date and time of using robots and the operating time of robots [Column 5, lines 29-32]), 
	estimating, for each of the service spaces, a total number of target users based on the estimated information regarding the movement of the users, wherein each of the target users is a user, from among the users, believed to want to receive a robot service from the robot (Information about the number and characteristics of each person existing in each small region, the characteristics of the field of each small region, and the disposition position information of each robot transmitted to the robot from the environmental sensor and are temporarily stored in the memory [Column 4, lines 6-13], meaning that the information regarding the total number of users in each service spaces is determined. An “estimates robot use amount calculating unit” is part of the server, and calculates an estimated robot use amount for each small region based on the number of person existing in the small region [Column 5, lines 4-17]. FIG. 7 shows how this estimation process is done, and how the sensor information analysis unit analyzes characteristics of the field of the small region based on information obtained from the environmental sensor. For example, a case where persons are sitting around a table is interpreted as “the persons are in a conference,” and a case where the persons are standing in a neighboring place is interpreted as “the persons are standing to talk” [Column 6, lines 41-57]. Each person registers schedule data of him using the scheduling application software [Column 2, lines 18-21], meaning that each user is examined for estimating robot use. The process for calculating the estimated robot use amount involves acquiring the area information from the environmental sensor [FIG. 7, S703], which includes the number of persons stored in the memory [Column 6, lines 31-40], This is applied to each small region [Column 6, lines 12-15]. At S706, a person is selected for each small region, and the first time steps S706-S709 are performed, the person selected is a first user [FIG. 7, S706-S709]. This information is used to determine where robots should be placed by the robot disposition position determining process, which is used to determine where the robots should be positioned, and the positions of the robots may be changed for each predetermined time. The robot disposition position determining process is performed in a case where the environmental sensors detect that rapid movement of the persons in the workplace occurs [Column 11, lines 30-55], which means that the environmental sensors are collecting information regarding movement of persons, and the estimated robot use amount calculating unit is factoring movement information among other data, along with other information shown in FIG. 8, such as time spent in zones for desk work and experimental work, and the server is capable of detecting movement between regions [FIG. 8, Column 11, lines 30-55]. For each service space, the server estimates a total number of target users believed to want to receive a robot service based in part on the estimated information regarding the movement of the users),
		selecting a service space in which the total number of the target users is largest among the service spaces (the sensor information analysis unit of the server analyzes characteristics of the field of the small region based on the number of the persons existing in the small region, the positions and the states of the persons [Column 4, lines 53-56]. The small area region information is analyzed in S704 of FIG. 7, and a value is calculated indicating the use possibility of the robot known as “the estimated robot use amount,” calculated in part from the number of persons in the small region [Column 5, lines 4-17]. Other factors are involved, but all other factors being equal, the value of the region that has the most persons in it will have the highest estimated robot use value [Column 9, lines 56-66], and the disposition position determining unit selects a number of the robots to the areas with the highest estimated robot use values, and disposes robots in the workplace in descending order of the estimated robot use value [Column 9, 66-67, Column 10, lines 1-6]),
	wherein, for each of the service spaces, the information regarding the movement of the users includes information regarding whether or not the users enter or leave the service space and information regarding the users’ moving pattern in the region of the service space (FIG. 8 includes time spent in zones for desk work and experimental work. The workplace into small regions, especially in one where multiple rooms are provided on one floor, and every room is a small region, and another case where plural desks are arranged in the floor, one or a number of desks can be the periphery of a small region [Column 5, lines 56-62]. The server can also identify when persons are “in a conference” because plural persons are sitting around a table instead of a desk, even if there is no schedule registration in the schedule data acquired from the schedule database [Column 7, lines 57-62]. This means that the server is aware of scheduled moving patterns can detect when persons are deviating from that scheduled pattern and detect when persons are moving in and out of regions of the space), and
		wherein the information regarding the users’ moving pattern includes the users’ moving speed in the region and whether the user roams in the regions (the robot disposition position unit can detect the rapid movement of persons in a workplace, and will update the disposition position information in that case [Claim 9]. Detecting when persons move at a rapid speed reads on determining if the persons are moving at a critical speed, and it also reads on determining when persons are not moving at a critical speed. After that, the robot server would go to step S706 of FIG. 7, and the estimated robot use amount calculating unit selects one person existing in the small region for further estimating the robot use amount. The server is also determining the number of persons in a small region at each time interval [Column 8, lines 23-39], and at the first interval, the first person to enter the region would be designated the person to be selected for the process in S706, since no other person would be available at the time).
	Komatsuzaki does not teach:
		setting a preset standby position of the selected service space as an initial position of the robot in the first time period of a current date.
	However, T P teaches:
		setting a preset standby position of the selected service space as an initial position of the robot in the first time period of a current date (a robot cleaner that moves to a standby position to stand by when the cleaning is completed [paragraph 48, FIG. 3]. When the robot begins cleaning, the robot moves from a standby position to the area requiring cleaning to clean the area [Claim 1], which means that the robot starts from the standby position, making it an initial position).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Komatsuzaki with setting a preset standby position of the selected service space as an initial position of the robot in the first time period of a current date as taught by T P to each robot in Komatsuzaki so as to allow the server to direct robots to a standby position out of the way of users when the robots are not in use.
	Komatsuzaki does not teach:
	wherein each of the service spaces provides different predefined service and the predefined service includes food offer service and a product purchase service.
	However, Orbach teaches:
	wherein each of the service spaces provides different predefined service and the predefined service includes food offer service and a product purchase service (A Needs-Matching Navigator System, for improving at least one state selected from the list: social, economic, psychological, spiritual, emotional, environmental, wellbeing, and medical states, and the system is comprising: (A) for a large plurality of users [Claim 1]. This can include physical needs, such as food [paragraph 28], and the need for food may be subdivided into finding the food, paying for food, and delivering the food [paragraph 29]. Another aspect of understanding the user needs includes the economic perspective of the user for accomplishing partial or complete progress past that need, such as the user need is to give, to receive, to barter, to purchase, to sell, or to credit as a financial instrument or even as honor or redeemable need-points [paragraph 149]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Komatsuzaki with wherein each of the service spaces provides different predefined service and the predefined service includes food offer service and a product purchase service as taught by Orbach so as to allow the system of Komatsuzaki to provide users with food and water. 
	Regarding Claim 2. Komatsuzaki in combination with T P and Orbach teaches the robot management server of claim 1.
	Komatsuzaki also teaches:
	further comprising a communication unit configured to receive, from an external device, the at least one image obtained during the first time period of the previous date, and to transmit, to the robot, information regarding the set initial position of the robot (the robots include a communication interface with which the robot performs communication with the control server or other robots [Column 2, lines 43-55]. The robot also contains a camera that photographs the facial expression, behavior, state of the body of the user, and stores those in the robot’s memory [Column 2, lines 56-58], which is transferred to the server, and the images captured can determine changes in a person’s face or expression, which means that the robot is capturing and transferring images at different intervals, including the first time interval [Column 3, lines 17-30]. The same communication interface also transmits the disposition information to each robot [Column 5, lines 18-24] as previously described regarding claim 1).
	Regarding Claim 6. Komatsuzaki in combination with T P and Orbach teaches the robot management server of claim 1.
	Komatsuzaki also teaches:
	wherein each of the service spaces is a first service space or a second service space,
	wherein the first service space provides a service in which a users’ intent to use is clear; and 
	wherein the second service space provides a service in which the users' intent to use is not clear (One way of dividing an area into regions can be by dividing an entire floor into rooms, every one of the rooms might be a small region [Column 5, lines 56-62]. Each person registers schedule data in a workplace which is stored in a schedule database which saves the schedule data for each person in the workplace [Column 2, lines 18-21, and Column 5, lines 32-34]. A schedule conversion table defines a corresponding relationship between a schedule that is specified from data registered in the schedule database by a person existing in the workplace and a schedule parameter [FIG. 8, number 413B, Column 7, lines 26-53]. The conversion table is configured to a large item conversion table and a detailed item conversion table, and the items that can be included in the large item conversion table include “desk work,” “meeting,” and “no schedule.” For the first of those three items, the user’s intent to use the service is clear, while purpose for entering a region with “no schedule” is not clear).
	Regarding Claim 7. Komatsuzaki in combination with T P and Orbach teaches the robot management server of claim 6.
	Komatsuzaki also teaches:
	wherein the processor is configured to estimate a user leaving the first service space as a target user of the first service space, and to estimate a user entering or leaving the second service space as a target user of the second service space (In step S706 of FIG. 7, the estimated robot use amount calculating unit selects one person existing in the small region for further estimating the robot use amount. The server also determines the number of persons in a small region at each time interval [Column 8, lines 23-39], and at the first interval, the first person to enter the region would be designated the person to be selected for the process in S706, since no other person would be available at the time).
	Regarding Claim 8. Komatsuzaki in combination with T P and Orbach teaches the robot management server of claim 1.
	Komatsuzaki also teaches:
	wherein, when the moving speed of a user A leaving a first one of the service spaces is less than a predetermined speed, the processor is configured to estimate the user A as a target user of the first one of the service spaces,
	wherein, when a user B roams around the first one of the service spaces, the processor is configured to estimate the user B as a target user of the first one of the service spaces (The robot disposition position unit can detect the rapid movement of persons in a workplace, and will update the disposition position information in that case [Claim 9], wherein the disposition position information is generated for determining disposition positions of each of the robots so as to determine which robot should be sent to each small region [Claim 5], and the movement controller generates the movement control information by which the robot is moved from the current position to a target disposition position based on the disposition position information [Column 3, lines 54-60], and by extension determines which user is the target user. Detecting when persons move at a rapid speed reads on determining if the persons are moving at a critical speed, and it also reads on determining when persons are not moving at a critical speed. After that, the robot server would go to step S706 of FIG. 7, and the estimated robot use amount calculating unit selects one person existing in the small region for further estimating the robot use amount. The server is also determining the number of persons in a small region at each time interval [Column 8, lines 23-39], and at the first interval, the first person to enter the region would be designated the person to be selected for the process in S706, since no other person would be available at the time. If a new person (user B) enters the first small region, then the process will repeat with the assumption that the new user is a target user of the first small region).
	Regarding Claim 13. Komatsuzaki teaches a robot located in a place including a plurality of service spaces that provide a predefined service, the robot comprising:
	an image sensor configured to obtain, during a first time period of a previous date, at least one image of the place;
	a memory configured to store instructions (a robot with a camera and a microphone to capture information about persons in a workplace [Column 2, lines 33-42]. This information includes both images and voice recordings stored in a memory, and the information regarding feelings of frustration, images of facial expressions, or other data detected by the microphone or camera (image sensor) is used to adjust the voice output from the robot speakers after noting the user information by a dialogue controller, which generates a message at a time interval after receiving image and voice information [Column 3, lines 12-53]).
	Komatsuzaki does not teach:
	A robot comprising a processor configured to execute the instructions to perform operations for:
	estimating, for each of the service spaces, information regarding movement of users located in corresponding region of a service space during the first time period of the previous date based on the at least one image of the place obtained from the image sensor, wherein each of the service spaces provides,
	estimating, for each of the service spaces, a total number of target users based on the estimated information regarding the movement of the users, wherein each of the target users is a user, from among the users, believed to want to receive a robot service from the robot, and 
	setting a preset standby position of the selected service space as an initial position of the robot in the first time period of the current date,
	wherein, for each of the service spaces, the information regarding the movement of the users includes information regarding whether or not the users enter or leave the service space and information regarding the users' moving pattern in the region of the service space, and
	wherein the information regarding the users’ moving pattern includes the users’ moving speed in the region and whether the user roams in the regions.
	However, Komatsuzaki does teach a server comprising a processor configured to execute the instructions to perform operations for: 
	estimating, for each of the service spaces, information regarding movement of users located in corresponding region of a service space during the first time period of the previous date based on the at least one image of the place obtained from the image sensor (the control server also includes a CPU (central processing unit), which controls overall operations of each portion of the control server based on a control program stored in the storage device [Column 3, line 67, Column 4, lines 1-6]. Information including the number of persons existing in each small region and characteristics of the person existing in each small region, characteristics of the field of each small region, disposition position information of each robot transmitted to the robot, and the like in the workplace transmitted from the environmental sensor are temporarily stored in the memory [Column 4, lines 6-13]. Fig. 6 shows how a workplace is divided into small regions, where the small regions act as service spaces. The environmental sensors are disposed on a ceiling, wall, or similar, and are connected to the server and the robots [Column 2, lines 5-9]. As shown in FIG. 5, the server acquires information from the sensors, analyzes the information, calculates the estimated use amount for the robots, and specifies the disposition position of the robot in accordance with the use value. The control server divides the workplace into small plural regions as a whole, calculating a value indicating a use possibility of the robot for each small region [Column 4, lines 28-44]. In another example, in which the robots may be any different robots or the same type of interactive robot, and can be robots such as a transport robot, a table robot, a robot for providing a lighting tool, and an interactive screen robot [Column 2, lines 22-32]. If a group of persons are standing in a neighboring place and it is determined that the persons are standing to talk, and there is a potential need that a robot is required to support debate, the area parameter is adjusted accordingly [Column 8, lines 13-22], which means that the system can include robots tailored to specific services, and teaches at least one space with a predefined service. The sensor information acquisition unit of the server requests information of a specific small region from the environmental sensor, such as the number of persons in the region, information regarding positions and states, voice data, and the like [Column 4, lines 45-52], which means that the environmental sensors may be providing visual and audio data to the server, which could include images, although it does not expressly state that the environmental sensors capture images. Images are captured by at least one camera on the robots themselves, stored in the memory, and communicated to the server, so the server can also acquire images for calculating user information from the robots directly [Column 2, lines 43-55]. Finally, the sensor information analysis unit analyzes the characteristics of the field of the small region based on the number of persons existing in the small region, the positions and the states of the persons [Column 4, lines 53-56]. FIG. 7 shows the process of calculating the estimated robot use, and at step S703, the sensor information acquisition unit of the server requests area information from the environmental sensor [FIG. 7, Column 6, lines 31-38]. At step S707, the estimated robot use amount calculating unit refers to the robot use history for a selected person from the robot use history database, which saves data that is configured from information such as the date and time of using robots and the operating time of robots [Column 5, lines 29-32]),
	estimating, for each of the service spaces, a total number of target users based on the estimated information regarding the movement of the users, wherein each of the target users is a user, from among the users, believed to want to receive a robot service from the robot (Information about the number and characteristics of each person existing in each small region, the characteristics of the field of each small region, and the disposition position information of each robot transmitted to the robot from the environmental sensor and are temporarily stored in the memory [Column 4, lines 6-13], meaning that the information regarding the total number of users in each service spaces is determined. An “estimates robot use amount calculating unit” is part of the server, and calculates an estimated robot use amount for each small region based on the number of person existing in the small region [Column 5, lines 4-17]. FIG. 7 shows how this estimation process is done, and how the sensor information analysis unit analyzes characteristics of the field of the small region based on information obtained from the environmental sensor. For example, a case where persons are sitting around a table is interpreted as “the persons are in a conference,” and a case where the persons are standing in a neighboring place is interpreted as “the persons are standing to talk” [Column 6, lines 41-57]. Each person registers schedule data of him using the scheduling application software [Column 2, lines 18-21], meaning that each user is examined for estimating robot use. The process for calculating the estimated robot use amount involves acquiring the area information from the environmental sensor [FIG. 7, S703], which includes the number of persons stored in the memory [Column 6, lines 31-40], This is applied to each small region [Column 6, lines 12-15]. At S706, a person is selected for each small region, and the first time steps S706-S709 are performed, the person selected is a first user [FIG. 7, S706-S709]. This information is used to determine where robots should be placed by the robot disposition position determining process, which is used to determine where the robots should be positioned, and the positions of the robots may be changed for each predetermined time. The robot disposition position determining process is performed in a case where the environmental sensors detect that rapid movement of the persons in the workplace occurs [Column 11, lines 30-55], which means that the environmental sensors are collecting information regarding movement of persons, and the estimated robot use amount calculating unit is factoring movement information among other data, along with other information shown in FIG. 8, such as time spent in zones for desk work and experimental work, and the server is capable of detecting movement between regions [FIG. 8, Column 11, lines 30-55]. For each service space, the server estimates a total number of target users believed to want to receive a robot service based in part on the estimated information regarding the movement of the users), and
	selecting a service space in which the total number of the target users is largest among the service spaces (the sensor information analysis unit of the server analyzes characteristics of the field of the small region based on the number of the persons existing in the small region, the positions and the states of the persons [Column 4, lines 53-56]. The small area region information is analyzed in S704 of FIG. 7, and a value is calculated indicating the use possibility of the robot known as “the estimated robot use amount,” calculated in part from the number of persons in the small region [Column 5, lines 4-17]. Other factors are involved, but all other factors being equal, the value of the region that has the most persons in it will have the highest estimated robot use value [Column 9, lines 56-66], and the disposition position determining unit selects a number of the robots to the areas with the highest estimated robot use values, and disposes robots in the workplace in descending order of the estimated robot use value [Column 9, 66-67, Column 10, lines 1-6]), 
	wherein, for each of the service spaces, the information regarding the movement of the users includes information regarding whether or not the users enter or leave the service space and information regarding the users' moving pattern in the region of the service space (FIG. 8 includes time spent in zones for desk work and experimental work. The workplace into small regions, especially in one where multiple rooms are provided on one floor, and every room is a small region, and another case where plural desks are arranged in the floor, one or a number of desks can be the periphery of a small region [Column 5, lines 56-62]. The server can also identify when persons are “in a conference” because plural persons are sitting around a table instead of a desk, even if there is no schedule registration in the schedule data acquired from the schedule database [Column 7, lines 57-62]. This means that the server is aware of scheduled moving patterns can detect when persons are deviating from that scheduled pattern and detect when persons are moving in and out of regions of the space), and
	wherein the information regarding the users’ moving pattern includes the users’ moving speed in the region and whether the user roams in the regions (the robot disposition position unit can detect the rapid movement of persons in a workplace, and will update the disposition position information in that case [Claim 9]. Detecting when persons move at a rapid speed reads on determining if the persons are moving at a critical speed, and it also reads on determining when persons are not moving at a critical speed. After that, the robot server would go to step S706 of FIG. 7, and the estimated robot use amount calculating unit selects one person existing in the small region for further estimating the robot use amount. The server is also determining the number of persons in a small region at each time interval [Column 8, lines 23-39], and at the first interval, the first person to enter the region would be designated the person to be selected for the process in S706, since no other person would be available at the time).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Komatsuzaki such that the robot’s processor could perform the functions listed above instead of the server processor so as to free up processing power from the server and allow each individual robot to perform the functions more quickly due to less traffic between the robots and the server, and to also allow the processor to use the images captured by the cameras on the robots to improve the accuracy of the estimate of the number of persons in each region.
	Komatsuzaki also does not teach:
		setting a preset standby position of the selected service space as an initial position of the robot in the first time period of the current date.
	However, T P teaches:
		setting a preset standby position of the selected service space as an initial position of the robot in the first time period of the current date (a robot cleaner that moves to a standby position to stand by when the cleaning is completed [paragraph 48, FIG. 3]. When the robot begins cleaning, the robot moves from a standby position to the area requiring cleaning to clean the area [Claim 1], which means that the robot starts from the standby position, making it an initial position).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Komatsuzaki with setting a preset standby position of the selected service space as an initial position of the robot in the first time period of the current date as taught by T P to each robot in Komatsuzaki so as to allow the server to direct robots to a standby position out of the way of users when the robots are not in use.
	Komatsuzaki also does not teach:
	wherein each of the service spaces provides different predefined service and the predefined service includes food offer service and a product purchase service.
	However, Orbach teaches:
	wherein each of the service spaces provides different predefined service and the predefined service includes food offer service and a product purchase service (A Needs-Matching Navigator System, for improving at least one state selected from the list: social, economic, psychological, spiritual, emotional, environmental, wellbeing, and medical states, and the system is comprising: (A) for a large plurality of users [Claim 1]. This can include physical needs, such as food [paragraph 28], and the need for food may be subdivided into finding the food, paying for food, and delivering the food [paragraph 29]. Another aspect of understanding the user needs includes the economic perspective of the user for accomplishing partial or complete progress past that need, such as the user need is to give, to receive, to barter, to purchase, to sell, or to credit as a financial instrument or even as honor or redeemable need-points [paragraph 149]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Komatsuzaki with wherein each of the service spaces provides different predefined service and the predefined service includes food offer service and a product purchase service as taught by Orbach so as to allow the system of Komatsuzaki to provide users with food and water. 
	Regarding Claim 18. Komatsuzaki teaches a method of setting an initial position of a robot in a place including a plurality of service spaces that provide a predefined service (a robot control system which includes a control server comprising a memory and a storage device, where the storage device stores a control program for controlling the control server [Column 3, lines 65-67, Column 4, lines 1-16, FIG. 4]. The work area can be divided into small regions, or it can be divided into areas based on purpose or use, such as recognizing persons around a table as “persons in a conference” [Column 4, lines 53-60]), the method comprising:
	estimating, for each of the service spaces, information regarding movement of users located in corresponding region of service space during a first time period of a previous date based on at least one image of the place obtained during the first time period of the previous date (the control server also includes a CPU (central processing unit), which controls overall operations of each portion of the control server based on a control program stored in the storage device [Column 3, line 67, Column 4, lines 1-6]. Information including the number of persons existing in each small region and characteristics of the person existing in each small region, characteristics of the field of each small region, disposition position information of each robot transmitted to the robot, and the like in the workplace transmitted from the environmental sensor are temporarily stored in the memory [Column 4, lines 6-13]. Fig. 6 shows how a workplace is divided into small regions, where the small regions act as service spaces. The environmental sensors are disposed on a ceiling, wall, or similar, and are connected to the server and the robots [Column 2, lines 5-9]. As shown in FIG. 5, the server acquires information from the sensors, analyzes the information, calculates the estimated use amount for the robots, and specifies the disposition position of the robot in accordance with the use value. The control server divides the workplace into small plural regions as a whole, calculating a value indicating a use possibility of the robot for each small region [Column 4, lines 28-44]. In another example, in which the robots may be any different robots or the same type of interactive robot, and can be robots such as a transport robot, a table robot, a robot for providing a lighting tool, and an interactive screen robot [Column 2, lines 22-32]. If a group of persons are standing in a neighboring place and it is determined that the persons are standing to talk, and there is a potential need that a robot is required to support debate, the area parameter is adjusted accordingly [Column 8, lines 13-22], which means that the system can include robots tailored to specific services, and teaches at least one space with a predefined service. The sensor information acquisition unit of the server requests information of a specific small region from the environmental sensor, such as the number of persons in the region, information regarding positions and states, voice data, and the like [Column 4, lines 45-52], which means that the environmental sensors may be providing visual and audio data to the server, which could include images, although it does not expressly state that the environmental sensors capture images. Images are captured by at least one camera on the robots themselves, stored in the memory, and communicated to the server, so the server can also acquire images for calculating user information from the robots directly [Column 2, lines 43-55]. Finally, the sensor information analysis unit analyzes the characteristics of the field of the small region based on the number of persons existing in the small region, the positions and the states of the persons [Column 4, lines 53-56]. FIG. 7 shows the process of calculating the estimated robot use, and at step S703, the sensor information acquisition unit of the server requests area information from the environmental sensor [FIG. 7, Column 6, lines 31-38]. At step S707, the estimated robot use amount calculating unit refers to the robot use history for a selected person from the robot use history database, which saves data that is configured from information such as the date and time of using robots and the operating time of robots [Column 5, lines 29-32]), 
	estimating, for each of the service spaces, a total number of target users, based on the estimated information regarding the movement of the users, wherein each of the target users is a user, from among the users, believed to want to receive a robot service from the robot (Information about the number and characteristics of each person existing in each small region, the characteristics of the field of each small region, and the disposition position information of each robot transmitted to the robot from the environmental sensor and are temporarily stored in the memory [Column 4, lines 6-13], meaning that the information regarding the total number of users in each service spaces is determined. An “estimates robot use amount calculating unit” is part of the server, and calculates an estimated robot use amount for each small region based on the number of person existing in the small region [Column 5, lines 4-17]. FIG. 7 shows how this estimation process is done, and how the sensor information analysis unit analyzes characteristics of the field of the small region based on information obtained from the environmental sensor. For example, a case where persons are sitting around a table is interpreted as “the persons are in a conference,” and a case where the persons are standing in a neighboring place is interpreted as “the persons are standing to talk” [Column 6, lines 41-57]. Each person registers schedule data of him using the scheduling application software [Column 2, lines 18-21], meaning that each user is examined for estimating robot use. The process for calculating the estimated robot use amount involves acquiring the area information from the environmental sensor [FIG. 7, S703], which includes the number of persons stored in the memory [Column 6, lines 31-40], This is applied to each small region [Column 6, lines 12-15]. At S706, a person is selected for each small region, and the first time steps S706-S709 are performed, the person selected is a first user [FIG. 7, S706-S709]. This information is used to determine where robots should be placed by the robot disposition position determining process, which is used to determine where the robots should be positioned, and the positions of the robots may be changed for each predetermined time. The robot disposition position determining process is performed in a case where the environmental sensors detect that rapid movement of the persons in the workplace occurs [Column 11, lines 30-55], which means that the environmental sensors are collecting information regarding movement of persons, and the estimated robot use amount calculating unit is factoring movement information among other data, along with other information shown in FIG. 8, such as time spent in zones for desk work and experimental work, and the server is capable of detecting movement between regions [FIG. 8, Column 11, lines 30-55]. For each service space, the server estimates a total number of target users believed to want to receive a robot service based in part on the estimated information regarding the movement of the users), 
		selecting a service space in which the total number of the target users is largest among the service spaces (the sensor information analysis unit of the server analyzes characteristics of the field of the small region based on the number of the persons existing in the small region, the positions and the states of the persons [Column 4, lines 53-56]. The small area region information is analyzed in S704 of FIG. 7, and a value is calculated indicating the use possibility of the robot known as “the estimated robot use amount,” calculated in part from the number of persons in the small region [Column 5, lines 4-17]. Other factors are involved, but all other factors being equal, the value of the region that has the most persons in it will have the highest estimated robot use value [Column 9, lines 56-66], and the disposition position determining unit selects a number of the robots to the areas with the highest estimated robot use values, and disposes robots in the workplace in descending order of the estimated robot use value [Column 9, 66-67, Column 10, lines 1-6]), and
	wherein, for each of the service spaces, the information regarding the movement of the users includes information regarding whether or not the users enter or leave the service space and information regarding the users' moving pattern in the region of the service space (FIG. 8 includes time spent in zones for desk work and experimental work. The workplace into small regions, especially in one where multiple rooms are provided on one floor, and every room is a small region, and another case where plural desks are arranged in the floor, one or a number of desks can be the periphery of a small region [Column 5, lines 56-62]. The server can also identify when persons are “in a conference” because plural persons are sitting around a table instead of a desk, even if there is no schedule registration in the schedule data acquired from the schedule database [Column 7, lines 57-62]. This means that the server is aware of scheduled moving patterns can detect when persons are deviating from that scheduled pattern and detect when persons are moving in and out of regions of the space), and
	wherein the information regarding the users’ moving pattern includes the users’ moving speed in the region and whether the user roams in the regions (the robot disposition position unit can detect the rapid movement of persons in a workplace, and will update the disposition position information in that case [Claim 9]. Detecting when persons move at a rapid speed reads on determining if the persons are moving at a critical speed, and it also reads on determining when persons are not moving at a critical speed. After that, the robot server would go to step S706 of FIG. 7, and the estimated robot use amount calculating unit selects one person existing in the small region for further estimating the robot use amount. The server is also determining the number of persons in a small region at each time interval [Column 8, lines 23-39], and at the first interval, the first person to enter the region would be designated the person to be selected for the process in S706, since no other person would be available at the time).
	Komatsuzaki also does not teach:
	setting a preset standby position of the selected service space as an initial position of the robot in the first time period of a current date.
	However, T P teaches:
	setting a preset standby position of the selected service space as an initial position of the robot in the first time period of a current date (a robot cleaner that moves to a standby position to stand by when the cleaning is completed [paragraph 48, FIG. 3]. When the robot begins cleaning, the robot moves from a standby position to the area requiring cleaning to clean the area [Claim 1], which means that the robot starts from the standby position, making it an initial position).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Komatsuzaki with setting a preset standby position of the selected service space as an initial position of the robot in the first time period of a current date as taught by T P to each robot in Komatsuzaki so as to allow the server to direct robots to a standby position out of the way of users when the robots are not in use.
	Komatsuzaki also does not teach:
	wherein each of the service spaces provides a different predefined service and the predefined service includes food offer service and a product purchase service.
	However, Orbach teaches:
	wherein each of the service spaces provides a different predefined service and the predefined service includes food offer service and a product purchase service (A Needs-Matching Navigator System, for improving at least one state selected from the list: social, economic, psychological, spiritual, emotional, environmental, wellbeing, and medical states, and the system is comprising: (A) for a large plurality of users [Claim 1]. This can include physical needs, such as food [paragraph 28], and the need for food may be subdivided into finding the food, paying for food, and delivering the food [paragraph 29]. Another aspect of understanding the user needs includes the economic perspective of the user for accomplishing partial or complete progress past that need, such as the user need is to give, to receive, to barter, to purchase, to sell, or to credit as a financial instrument or even as honor or redeemable need-points [paragraph 149]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Komatsuzaki with wherein each of the service spaces provides different predefined service and the predefined service includes food offer service and a product purchase service as taught by Orbach so as to allow the system of Komatsuzaki to provide users with food and water. 
	Regarding Claim 19. Komatsuzaki teaches the method of claim 18.
	Komatsuzaki also teaches:
	comprising receiving, at the robot, information regarding the set initial position (the robot movement controller moves the robot from the robot’s current position to a target disposition position based on disposition position information of each robot received from the control server and information of the current position specified by the current position detecting device. [Column 3, lines 54-63]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Komatsuzaki et al. US 10286548 B2 (“Komatsuzaki”) in view of T P et al. US 20150250372 A1 (“T P”) and Orbach US 20170019496 A1 (“Orbach”) as applied to claim 1 above, and further in view of Williams et al. US 20180361583 A1 (“Williams”).
	Regarding Claim 9. Komatsuzaki in combination with T P and Orbach teaches the robot management server of claim 1.
	Komatsuzaki also teaches:
	the processor is configured to estimate a user entering the entrance of the first non- service space as a target user of the first non-service space (In step S706 of FIG. 7, the estimated robot use amount calculating unit selects one person existing in the small region for further estimating the robot use amount. The server is also determining the number of persons in a small region at each time interval [Column 8, lines 23-39], and it would be obvious that at the first interval, the first person to enter the region would be designated the person to be selected for the process in S706, since no other person would be available at the time. It would also be obvious to apply this to the non-service space, since the system applies the steps of FIG. 7 to each small region).
	Komatsuzaki does not teach:
	wherein the place includes at least one non-service space in which the predefined service is not provided,
	wherein the at least one non-service space includes a first non-service space connected to an entrance of the place.
	However, Williams teaches:
	wherein the place includes at least one non-service space in which the predefined service is not provided (A robotic device for cleaning a service area that comprises a sensor to perform a scan to determine a boundary condition within the service area [Claims 1 and 3]. The boundary could be a wall, but it could also be the boundary between two different treatment surface area (such as a carpet and a tile floor) [paragraph 53]. Treatment at a boundary may require different operational constraints in order to not apply service over the boundary, and this forms a non-service area where service is not provided),
	wherein the at least one non-service space includes a first non-service space connected to an entrance of the place (the robotic platform may provide a service planning facility by generating a service plan, which may utilize a map of the facility [paragraph 47]. This map can include characteristics such as the entrance and exit locations for the purpose of navigation through the service area. In FIG. 36, the robot is shown entering a service area labeled 140A. The non-service area is either directly connected to this entrance, or indirectly connected, depending on the layout of the service area and non-service areas. FIG. 1 shows how the floor plan can be divided up into two separate areas, along with a special treatment area [FIG. 1, numbers 140A and 140B, 144]. Whether the entrance is directly connected to the non-service area, or indirectly connected, it reads on the claim language).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Komatsuzaki with wherein the place includes at least one non-service space in which the predefined service is not provided, wherein the at least one non-service space includes a first non-service space connected to an entrance of the place as taught by Williams so as to leave the entrance to the workplace clear for users to enter and exit without being obstructed by the robots.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsuzaki et al. US 10286548 B2 (“Komatsuzaki”) in view of T P et al. US 20150250372 A1 (“T P”) and Orbach US 20170019496 A1 (“Orbach”) as applied to claim 1 above, and further in view of Barik et al. US 20180314936 A1 (“Barik”).
	Regarding Claim 11. Komatsuzaki in combination with T P and Orbach teaches the robot management server of claim 1.
	Komatsuzaki also teaches:
	wherein the processor is configured to estimate the total number of target users for each of the service spaces (an estimated robot use amount calculating unit that involves calculating the estimated robot use amount for all of the small regions in a workplace [Column 5 lines 4-17]. The process for calculating the estimated robot use amount involves acquiring the area information from the environmental sensor [FIG. 7, S703], which includes the number of persons stored in the memory [Column 6, lines 31-40], This is applied to each small region [Column 6, lines 12-15]. At S706, a person is selected for each small region, and the first time steps S706-S709 are performed, the person selected is a first user [FIG. 7, S706-S709]).
	Komatsuzaki does not teach:
	an algorithm model of an artificial neural network (a machine learning system, which uses machine learning algorithms (e.g., neural networks) [paragraph 4]. describes a neural network with nodes that compute local weight updates [paragraph 191], and this is illustrated in FIGS. 7-8D. Barik also explains that the neural network can be an artificial neural network [217]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Komatsuzaki with an algorithm model of an artificial neural network as taught by Barik so as to allow the system of Komatsuzaki to learn and adjust its ability to perform tasks through machine learning, as suggested by Barik in paragraphs 7-8.
	Regarding Claim 12. Komatsuzaki in combination with T P and Orbach teaches the robot management server of claim 11.
	Komatsuzaki also teaches:
	wherein the information regarding the movement of the users is input to the algorithm model, and the total number of first users is output from the algorithm model (the robot disposition position determining process is performed in a case where the environmental sensors detect that rapid movement of the persons in the workplace occurs [Column 11, lines 30-55], which means that the environmental sensors are collecting information regarding movement of persons, and the estimated robot use amount calculating unit is factoring movement information among other data, among other information shown in FIG. 8, such as time spent in zones for desk work and experimental work [FIG. 8]. This information, as described regarding claim 11, is included in the history parameter and schedule information [Column 8, lines 23-39, 63-67, Column 9, lines 1-15]. Environmental sensors disposed on walls, ceilings, and are connected to the server and the robots [Column 2, lines 5-9]. As shown in FIG. 5, the server acquires information from the sensors, analyzes the information, calculates the estimated use amount for the robots, and specifies the disposition position of the robot in accordance with the use value. The control server divides the workplace into small plural regions as a whole, calculating a value indicating a use possibility of the robot for each small region [Column 4, lines 28-44]. The sensor information acquisition unit of the server requests information of a specific small region from the environmental sensor, such as the number of persons in the region, information regarding positions and states, voice data, and the like [Column 4, lines 45-52]. The information capture by the environmental sensors may include image capturing, and the cameras on the robots can also capture images).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664